Case 19-04074   Doc 79   Filed 10/15/20 Entered 10/15/20 16:11:07   Desc Main
                           Document     Page 1 of 9
Case 19-04074   Doc 79   Filed 10/15/20 Entered 10/15/20 16:11:07   Desc Main
                           Document     Page 2 of 9
Case 19-04074   Doc 79   Filed 10/15/20 Entered 10/15/20 16:11:07   Desc Main
                           Document     Page 3 of 9
Case 19-04074   Doc 79   Filed 10/15/20 Entered 10/15/20 16:11:07   Desc Main
                           Document     Page 4 of 9
Case 19-04074   Doc 79   Filed 10/15/20 Entered 10/15/20 16:11:07   Desc Main
                           Document     Page 5 of 9
Case 19-04074   Doc 79   Filed 10/15/20 Entered 10/15/20 16:11:07   Desc Main
                           Document     Page 6 of 9
Case 19-04074   Doc 79   Filed 10/15/20 Entered 10/15/20 16:11:07   Desc Main
                           Document     Page 7 of 9
Case 19-04074   Doc 79   Filed 10/15/20 Entered 10/15/20 16:11:07   Desc Main
                           Document     Page 8 of 9
Case 19-04074   Doc 79   Filed 10/15/20 Entered 10/15/20 16:11:07   Desc Main
                           Document     Page 9 of 9
